      Case 2:20-cv-00132-KJD-DJA Document 8 Filed 02/13/20 Page 1 of 4



 1   TROUTMAN SANDERS LLP
     Anna Jane I. Zarndt
 2   Nevada State Bar No. 10809
     TROUTMAN SANDERS LLP
 3
     222 Central Park Avenue, Ste. 2000
 4   Virginia Beach, VA 23462
     Telephone: (757) 687-7753
 5   Facsimile: (757) 687-7510
     Email: annajane.zarndt@troutman.com
 6

 7   Attorneys for Ocwen Loan Servicing, LLC

 8

 9                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
10
      HERMELINDA NUNEZ,                                      Civil No. 2:20-cv-00132-KJD-DJA
11
              Plaintiff,
12                                                           STIPULATION TO EXTEND TIME
13    v.                                                     TO FILE RESPONSIVE PLEADING
                                                                      (First Request)
14    OCWEN LOAN SERVICING, LLC;
      EQUIFAX INFORMATION SERVICES
15    LLC; AND TRANSUNION LLC,

16            Defendants.

17

18           Plaintiff Hermelinda Nunez (“Plaintiff”), by and through his counsel, and Defendant Ocwen
19   Loan Servicing, LLC (“Ocwen”) (collectively the “Parties”), by and through its counsel, agree and
20
     stipulate as follows:
21
             IT IS HEREBY STIPULATED that Ocwen shall up to and including March 18, 2020 within
22
     which to file its response to Plaintiff’s Complaint:
23

24           1.      Ocwen was served on January 27, 2020.

25           2.      Ocwen’s responsive pleadings would otherwise be due February 17, 2020.

26           3.      The Parties are investigating the allegations and are engaged in early settlement
27
     discussions.
28
      Case 2:20-cv-00132-KJD-DJA Document 8 Filed 02/13/20 Page 2 of 4



 1           4.       The Parties expect to determine in the near future whether this action can be resolved
 2   at this early stage.
 3
             5.       This is the first stipulation for an extension of time to respond to the Complaint, and
 4
     this request is not being made for purposes of delay or any other improper reason, but rather for the
 5
     Parties to investigate the merits of the claim and explore the potential for early settlement resolution,
 6

 7   and to allow Ocwen to formulate its responsive pleading.

 8   STIPULATED and AGREED this 13th day of February 2020.

 9
                                                                /s/ Anna Jane I. Zarndt
10                                                        Anna Jane I. Zarndt
11                                                        Nevada Bar No. 10809
                                                          TROUTMAN SANDERS LLP
12                                                        222 Central Park Avenue, Ste. 2000
                                                          Virginia Beach, VA 23462
13                                                        Telephone: (757) 687-7753
                                                          Facsimile: (757) 687-7510
14                                                        Email: annajane.zarndt@troutman.com
15
                                                          Attorney for Ocwen Loan Servicing, LLC
16

17                                                        /s/ Matthew I. Knepper
                                                          Matthew I. Knepper, Esq.
18
                                                          Nevada Bar No. 12796
19                                                        KNEPPER & CLARK LLC
                                                          5510 S. Fort Apache Rd., Ste. 30
20                                                        Las Vegas, NV 89148
                                                          Telephone: (702) 825-6060
21                                                        Facsimile: (702) 447-8048
                                                          Email: matthew.knepper@knepperclark.com
22

23                                                        David H. Krieger, Esq.
                                                          Nevada Bar No. 9086
24                                                        HAINES & KRIEGER, LLC
                                                          8985 S. Eastern Ave., Ste. 350
25                                                        Henderson, NV 89123
                                                          Telephone: (702) 880-5554
26
                                                          Facsimile: (702) 385-5518
27                                                        Email: dkrieger@hainesandkrieger.com

28                                                        Attorneys for Plaintiff Hermelinda Nunez
                                                       -2-
      Case 2:20-cv-00132-KJD-DJA Document 8 Filed 02/13/20 Page 3 of 4



 1
                                                  ORDER
 2

 3
            Based on the foregoing stipulation:
 4
            IT IS HEREBY ORDERED that Defendant Ocwen Loan Servicing, LLC shall have up to
 5
     and including March 18, 2020 within which to file its response to Plaintiff’s Complaint.
 6
                        14th day of February 2020.
            DATED this _______
 7

 8

 9                                                    IT IS SO ORDERED.
10

11                                                    ________________________________
                                                      Kent J. Dawson,
                                                      Daniel            District Judge
                                                              J. Albregts
12                                                    United  States District
                                                      United States MagistrateJudge Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -3-
      Case 2:20-cv-00132-KJD-DJA Document 8 Filed 02/13/20 Page 4 of 4



 1
                                        CERTIFICATE OF SERVICE
 2
                I hereby certify that on February 13, 2020, I served a true and correct copy of this
 3
     STIPULATION AND ORDER TO EXTEND TIME TO FILE RESPONSIVE PLEADING TO
 4
     COMPLAINT upon all counsel of record by using the United States District Court, District of
 5
     Nevada’s Case Management/Electronic Case Filing System that will electronically mail
 6
     notification to all parties appearing in this case.
 7

 8                                        Matthew I. Knepper, Esq.
                                           Nevada Bar No. 12796
 9                                          Miles N. Clark, Esq.
                                           Nevada Bar No. 13848
10
                                           Shaina R. Plaksin, Esq.
11                                         Nevada Bar No. 13935
                                         KNEPPER & CLARK LLC
12                                    5510 S. Fort Apache Rd., Ste. 30
                                           Las Vegas, NV 89148
13                                       Telephone: (702) 825-6060
14                                       Facsimile: (702) 447-8048
                                 Email: matthew.knepper@knepperclark.com
15                                 Email: miles.clark@knepperclark.com
                                  Email: Shaina.plaksin@knepperclark.com
16
                                            David H. Krieger, Esq.
17                                          Nevada Bar No. 9086
18                                      HAINES & KRIEGER, LLC
                                       8985 S. Eastern Ave., Ste. 350
19                                          Henderson, NV 89123
                                         Telephone: (702) 880-5554
20                                        Facsimile: (702) 385-5518
                                    Email: dkrieger@hainesandkrieger.com
21

22                                 Attorneys for Plaintiff Hermelinda Nunez

23

24
                                                             /s/ Anna Jane I. Zarndt
25                                                           Anna Jane I. Zarndt

26

27

28

                                                       -4-
     41372418
